Title: To George Washington from John Mitchell, 19 May 1780
From: Mitchell, John
To: Washington, George



Dr Sir
Philada 19 May 1780

Your Excellencys favour of the 14th Instant, was handed me by Mr Washington, to whom I gave every assistance in my power, but was extreamly sorry I was out of Town on his Arrival.
Mr Bringhurst notwithstanding his repeated assurances to have the Chariot ready by the time apointed & agreed on, has disapointed me. I offered him any part of the money whenever he pleased to call for it—not having had an Answer to my last Letter to Your Excellency, respecting the Colour, Gilding, springs Brass Boxes &c., has been some excuse for Mr Bringhurst, but I was with him frequently, & told him not to waite for any thing, as I wou’d give the Necessary orders to the Painter—I realy expect he will be very Deligent & punctual now—If you think proper to have any Alteration made in the Chariot, it shall be done I wou’d be very glad to have your Opinion & directions respecting the Colour, Brass Boxes, Harness & Painting, if it comes to hand by Wednesday Evening it will be time enough—I expect the Chariot will be finished in three Weeks—have received £210.0.6 from Mr Washington, which shall be paid to Mr Bringhurst so soon as he wants any part, but it will not be prudent to pay him above half before the Chariot is finished.

Mrs Mitchell Joins me in most respectfull Complimts to Mrs Washington—I have the Honor to be with great respect Your Excellencys Most obedt & most hume st

Jno. Mitchell

